Ed. P. McFaddin, Justice. A constitutional question —relating to Act 348 of 1953 — is posed for our decision; but we are of the opinion that any decision on the constitutional question would be premature in the present state of the record in this case. We abstract the pleadings in due order: I. COMPLAINT On July 10, 1953, Luther B. Smith filed a complaint in the Washington Chancery Court against Bernice G. Smith,1 which, omitting only caption and signature, reads: “The plaintiff for his cause of action against defendant states: “That he and the defendant were married at Hagerstown, Maryland, on the 26th day of December, 1916, and lived together as husband and wife until, on, to-wit, the 24th day of May, 1945, on which date they were separated and that they have lived separate and apart and have not cohabited since the last mentioned date — a period of more than three (3) years. “WHEREFORE, PREMISES SEEN, plaintiff prays that the bonds of matrimony now existing between plaintiff and defendant be cancelled, set aside and held for naught, and for such other and further relief to which he may be entitled. ’ ’ II. SPECIAL APPEARANCE AND ANSWER Mrs. Smith — a non-resident — entered her special appearance, and, inter alia, said: “The plaintiff is not now and was not at the time for the filing of the complaint herein a bona fide resident of the State of Arkansas and this Court therefore has no jurisdiction to try and determine this cause or to grant the plaintiff a divorce as prayed for in his complaint. ’ ’ In the alternative, and without waiving her special appearance, Mrs. Smith alleged that she was the injured party in this divorce action, and prayed that if Mr. Smith should be awarded an absolute divorce, then the Washington Chancery Court should award Mrs. Smith permanent alimony and also dower rights in the property of Mr. Smith. The prayer of the answer was in part: “WHEREFORE, defendant prays: “(1). That the complaint of the plaintiff be dismissed for want of jurisdiction and by reason of the fact that the plaintiff is not now and was not at the time of the commencement of this action a bona fide resident of the State of Arkansas, as required by the laws thereof; “(2). Defendant, without waiving her plea to the jurisdiction of the court, and still insisting that the plaintiff is not and was not a bona fide resident of Arkansas, prays alternatively, in the event an absolute decree of divorce is granted to the plaintiff, that she be awarded such property rights in the property of the plaintiff as are fixed by the Statutes of Arkansas in favor of the wife where she is the injured party by reason of the separation complained of in the complaint, together with a reasonable allowance in favor of the defendant by way of permanent alimony.” III.   It was conceded in the oral argument in this Court that these are the same parties as those in the case of Smith v. Smith, 219 Ark. 278, 242 S. W. 2d 350.